Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,831,188 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
The instantly examined application and the patent claims are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
Regarding claims 2-11, and 18-21 of the currently examined application: 
The reference claims and the examined application claims include the following common features: “receiving sensor data associated with a vehicle; determining, based at least in part on a first portion of the sensor data, a first pose of the vehicle; determining, based at least in part on a second portion of the sensor data, a second pose of the vehicle; determining a difference between the first pose and the second pose; determining, based at least in part on the difference, a trajectory for the vehicle; and causing the vehicle to navigate in along the trajectory based at least in part on the difference.”
The difference is that the reference claims further require “determining the difference between the first pose and the second pose comprises: determining one or more of a distance between the first pose and the second pose or a difference in an orientation of the first pose and the second pose; and determining that the distance meets or exceeds a location threshold or the difference in the orientation meets or exceeds an orientation threshold.”  In general, the examined claims are similar to the reference claim except for what is already mentioned herein above.  The examined claims are only missing the details of “determining the difference between the first pose and the second pose” will be considered obvious over that of the reference claims.
It would have been obvious to modify the method of the reference claims to achieve the method of the examined claims.
Regarding claims 12-17 of the currently examined application:
The reference claims and the examined application claims include the following common features: a system, comprising: one or more non-transitory computer readable media, one or more processors, wherein the system is configured to receive sensor data associated with a vehicle; determining, based at least in part on a first portion of the sensor data, a first pose of the vehicle; determining, based at least in part on a second portion of the sensor data, a second pose of the vehicle; determining a difference between the first pose and the second pose; determining, based at least in part on the difference, a trajectory for the vehicle; and causing the vehicle to navigate in along the trajectory based at least in part on the difference.”
The difference is that the reference claims further require “determining the difference between the first pose and the second pose comprises: determining one or more of a distance between the first pose and the second pose or a difference in an orientation of the first pose and the second pose; and determining that the distance meets or exceeds a location threshold or the difference in the orientation meets or exceeds an orientation threshold; determining a second trajectory for the vehicle using the first pose or the second pose.”  Again, the examined claims are only missing the details of “determining the difference between the first pose and the second pose” will be considered obvious over that of the reference claims.
It would have been obvious to modify the system of the reference claims to achieve the system of the examined claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following: the claim recites “one or more non-transitory computer-readable media, when executed by one or more processors;” However, none of computer instructions or programs appears to be stored on the non-transitory computer-readable media, and none of said computer instructions or programs are executed by the one or more processors.  
Because the claims do not fall in to one of the four categories of invention as defined in MPEP 2106, the claims are not eligible for patent protection and should be rejected under 35 U.S.C. 101.
Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 2-11:
Claim 2 recites “a method comprising: “receiving sensor data associated with a vehicle; determining, based at least in part on a first portion of the sensor data, a first pose of the vehicle; determining, based at least in part on a second portion of the sensor data, a second pose of the vehicle; determining a difference between the first pose and the second pose; determining, based at least in part on the difference, a trajectory for the vehicle; and causing the vehicle to navigate in along the trajectory based at least in part on the difference.”
The claim falls within one of the four statutory categories of invention since the claim is directed to a method having a series of steps, therefore, is directed to a process which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
Claim 2 recites the steps of “determining, based at least in part on a first portion of the sensor data, a first pose of the vehicle; determining, based at least in part on a second portion of the sensor data, a second pose of the vehicle; determining a difference between the first pose and the second pose; determining, based at least in part on the difference, a trajectory for the vehicle,” which is the concept of an abstract idea of a mental process.  The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  In this case, one person can have an idea in his (her) mind about comparing a first part of information/data regarding a status of a vehicle and a second part of information/data regarding a status of the vehicle so that a difference between two parts of information/data is determined.  Then, he (she) can be able to figure out a trajectory based on the difference.  This mental process can be practically performed in their mind without a need of a computer or a machine.  
Claim 2 recites “receiving sensor data associated with a vehicle.”  It is found that nothing in the claim element precludes the “receiving task” from practically being performed in the human mind.  The receiving task is recited at a high level of generality (i.e., as a general means of gathering first data for use in determining the status of the vehicle”, and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Claim 2 further recites the additional element of “causing the vehicle to navigate in an environment according to the trajectory.”  However, this additional element cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea (e.g., the additional element simply adds another insignificant extra solution activity to the judicial exception.)
Claims 3-11 do not include any additional elements that can transform the abstract idea into a practical application.
Regarding claims 12-17:
Claim 12 recites “a system that comprises one or more processors, and one or more non-transitory media that, when executed by the one or more processors, cause the system to perform operation comprising: receiving sensor data associated with a vehicle; determining, based at least in part on a first portion of the sensor data, a first pose of the vehicle; determining, based at least in part on a second portion of the sensor data, a second pose of the vehicle; determining a difference between the first pose and the second pose; determining, based at least in part on the difference, a trajectory for the vehicle; and causing the vehicle to navigate in along the trajectory based at least in part on the difference.”
The claim falls within one of the four statutory categories of invention since the claim is directed to a system, therefore, is directed to an apparatus which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
Claim 12 recites the tasks of “determining, based at least in part on a first portion of the sensor data, a first pose of the vehicle; determining, based at least in part on a second portion of the sensor data, a second pose of the vehicle; determining a difference between the first pose and the second pose; determining, based at least in part on the difference, a trajectory for the vehicle,” which is the concept of an abstract idea of a mental process.  The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  In this case, one person can have an idea in his (her) mind about comparing a first part of information/data regarding a status of a vehicle and a second part of information/data regarding a status of the vehicle so that a difference between two parts of information/data is determined.  Then, he (she) can be able to figure out a trajectory based on the difference.  This mental process can be practically performed in their mind without a need of a computer or a machine.  
Claim 12 recites “receiving sensor data associated with a vehicle.”  It is found that nothing in the claim element precludes the “receiving task” from practically being performed in the human mind.  The receiving task is recited at a high level of generality (i.e., as a general means of gathering first data for use in determining the status of the vehicle”, and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Claim 12 further recites the additional element of “causing the vehicle to navigate in an environment according to the trajectory.”  However, this additional element cannot transform the abstract idea into a patent-eligible application because they do not impose any meaningful limits on practicing the abstract idea (e.g., the additional element simply adds another insignificant extra solution activity to the judicial exception.)
Claims 13-17 do not include any additional elements that can transform the abstract idea into a practical application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 9, 10, 12, 14, 18, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over LaForge (US 9,915,947 B1) and in view of Tschanz (US 2019/0018412 A1) (Notes: both references are cited in the IDS.)
Regarding claims 2, and 18, LaForge discloses a system/method for determining pose data for a vehicle, comprising: a sensor system (104) for generating sensor data, the sensor system (104) is comprised of a plurality of sensors disposed on the autonomous vehicle (100) (Figure 1, column 6, lines 32-45; column 7, lines 25-56); a computer system (305a) that is configured to determine a first pose measurement (311a) such as wheel speed (Figure 3A; column 13, lines 32-45), and a second pose measurement (311b) such as position, velocity and acceleration (Figure 3A; column 12, lines 22-34), and further determining if the first pose data quality is better than the second pose data quality (Figure 4).
	LaForge is merely missing to disclose the features of “determining, based at least in part on the difference between the first pose and the second pose, a trajectory for the vehicle; and causing the vehicle to navigate in an environment according to the trajectory.”
	Tschanz discloses control systems and methods for autonomous vehicle, comprising: generating a trajectory and control the vehicle to travel along the desired trajectory according to a motion plan (paragraphs 0054 and 0056) based upon the difference between an actual state (e.g., position and heading) and a desired state (e.g, position and/or heading) (paragraph 0065), and at least a first pose or a second pose (paragraph 0067).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining pose data for a vehicle as directed by LaForge by combining with the control system and methods as taught by Tschanz for generating, based at least in part on the difference between the first pose and the second pose, a trajectory for the autonomous vehicle, and causing an autonomous vehicle to follow the trajectory.
	Regarding claim 12, LaForge discloses system for determining pose data for a vehicle, comprising: receiving sensor data from a sensor system (104) which includes a plurality of sensors disposed on the autonomous vehicle (100) (Figure 1, column 6, lines 32-45; column 7, lines 25-56); determining a first pose measurement (311a) such as wheel speed (Figure 3A; column 13, lines 32-45), and a second pose measurement (311b) such as position, velocity and acceleration (column 12, lines 22-34), determining if the first pose data quality is better than the second pose data quality (Figure 4).
	LaForge is merely missing to disclose the features of “determining, based at least in part on the difference between the first pose and the second pose, a trajectory for the vehicle; and causing the vehicle to navigate in an environment according to the trajectory.”
	Tschanz discloses control systems and methods for autonomous vehicle, comprising: generating a trajectory and control the vehicle to travel along the desired trajectory according to a motion plan (paragraphs 0054 and 0056) based upon the difference between an actual state (e.g., position and heading) and a desired state (e.g, position and/or heading) (paragraph 0065), and at least a first pose or a second pose (paragraph 0067).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining pose data for a vehicle as directed by LaForge by combining with the control system and methods as taught by Tschanz for generating a trajectory based at least in part on the difference and one or more of the first pose or the second pose; and causing an autonomous vehicle to navigate along the trajectory based at least in part on determining the difference.
	Regarding claim 4, LaForge further discloses the features of “updating, based at least in part on the difference, at least one of the first pose or the second pose based at least in part on the other of the first pose or the second pose” (column 5, lines 1-13).
	Regarding claims 9, and 10, LaForge teaches that the sensor system (104) includes a Lidar (128), a camera (130), a GPS (122), an IMU (124), a steering sensor (123), and a throttle/brake sensor (125).  Thus, LaForge suggests that the sensor data comprises one or more of lidar data, IMU data, GPS data, wheel encoder data, or camera data.  LaForge fairly suggests the first portion of the sensor data comprises one or more of Lidar data, camera data, GPS data, or IMU data, and the second portion of the sensor data comprised a subset of the first portion of the sensor data. 
Regarding claims 14, and 21, as described herein above, LaForge discloses that the computer system (305a) is configured to determine a first pose measurement (311a) such as wheel speed (Figure 3A; column 13, lines 32-45), and a second pose measurement (311b) such as position, velocity and acceleration (Figure 3A; column 12, lines 22-34), and further determining if the first pose data quality is better than the second pose data quality (Figure 4).
			Examiner’s Comments Regarding the cited References
	The U.S patent application publication No. US 2013/0325334 A1 (Mian reference) is another prior art relevant to subject matter of the claimed invention.  Mian describes a navigation system that includes a set of computing devices configured to periodically calculate a plurality of estimates corresponding to a pose of a vehicle, wherein the periodically calculating includes: for each of a plurality of types of sensor data, independently calculating at least one of a plurality of preliminary estimates based on the sensor data corresponding to the type of sensor data.  Mian is not teaching or even suggesting the features of “determining a difference between the first pose and the second pose; and determining, based at least in part on the difference, a trajectory for the vehicle.”
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667